Citation Nr: 0007406	
Decision Date: 03/20/00    Archive Date: 03/23/00

DOCKET NO.  98-01 622A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for gastrointestinal 
disorders, to include diverticulitis and gastritis (claimed 
as diarrhea and abdominal cramping), due to an undiagnosed 
illness.

2.  Entitlement to service connection for sinusitis due to an 
undiagnosed illness.

3.  Entitlement to service connection for headaches due to an 
undiagnosed illness.

4.  Entitlement to service connection for loss of 
memory/concentration due to an undiagnosed illness.

5.  Entitlement to service connection for fatigue due to an 
undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant served on active duty from November 1985 to May 
1989 and from December 1990 to May 1991.  In addition, 
Southwest Asia service is verified from January 13, 1991, to 
May 6, 1991.

The issues currently on appeal before the Board of Veterans' 
Appeals (Board) arise from an October 1995 rating decision 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) located in Nashville, Tennessee.  

The claims on appeal are currently under the jurisdiction of 
the RO located in Columbia, South Carolina.

A hearing was conducted by a local hearing officer at the RO 
in June 1998.  


REMAND

The appellant contends, in essence, that service connection 
should be granted for his various complaints listed on the 
title page of this decision because they are the direct 
result of his service.  He stated that he served in the 
Persian Gulf and that all of his claimed disorders began in 
the Summer of 1991.  See VA Form 21-526, Veteran's 
Application for Compensation or Pension, received by VA in 
March 1995.  He further asserts that his claimed disorders, 
in essence, arose from "some exposure" while serving in the 
Gulf War.  See VA Form 9, Appeal to Board of Veterans' 
Appeals, dated in February 1998.  Therefore, he believes that 
service connection for his various complaints is warranted.

Also as part of his VA Form 9, the appellant indicated that 
the RO had not reviewed the "Persian Gulf Registry Exam that 
was done in 1994."  He added that two other evidentiary 
documents were also not considered by the RO.  The appellant 
noted that he had sent, by facsimile, these two pieces of 
evidence as well as a copy the 1994 examination to the 
Columbia, South Carolina RO in February 1997.  The RO, by 
letter dated in March 1998, informed the appellant that the 
above-mentioned evidence had not been received.  Subsequent 
review of the evidence of record shows that, while the two 
documents mentioned above have been associated with the 
claims folder, the Persian Gulf Registry examination has yet 
to be so associated.  

The appellant has alleged that he underwent a VA examination 
for purposes of enrollment in the VA's Persian Gulf Registry 
in 1994.  The report of this examination is not available for 
review.  Any VA medical records are deemed to be 
constructively of record in proceedings before the Board.  
Bell v. Derwinski, 2 Vet. App. 611 (1992).  This examination 
report, as well as records reflecting any other VA treatment 
provided to the appellant which has not been associated with 
the evidence of record, should therefore be obtained prior to 
further review of these claims.

In a recent decision, the United States Court of Appeals for 
Veterans Claims (Court) held that, "absent the submission 
and establishment of a well-grounded claim, [VA] cannot 
undertake to assist a veteran in developing facts pertinent 
to his or her claim."  Morton v. West, 12 Vet. App. 477 
(1999) (emphasis added).  Therefore, as a threshold matter, 
it must be determined whether the appellant has met his 
initial obligation of submitting evidence of a well-grounded 
claim; that is, one which is plausible.  38 U.S.C.A. § 
5107(a); Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998).  

Nevertheless, the Court has identified a duty, under 
38 U.S.C. § 5103(a) (West 1991), which arises prior to a 
determination as to whether the claim is well-grounded, to 
notify a claimant of the evidence what is necessary to 
complete an application.  Robinette v. Brown, 8 Vet. App. 69 
(1995).  Where the claimant references other known and 
existing potentially relevant evidence, he must be informed 
that such evidence is necessary to complete his application.  
Id., at 80.  In this case, the identified evidence is within 
the control of VA; accordingly, the RO must obtain the 
records associated with the appellant's Persian Gulf Registry 
examination, which, according to the appellant, are dated in 
1994.  

Moreover, subsequent to the Morton decision, in August 1999, 
VA rescinded guidelines for claims development prior to a 
determination as to whether the claim was well-grounded, as 
set forth in various provisions of the VA ADJUDICATION PROCEDURE 
MANUAL, M21-1, and instead adopted a procedure of notifying 
the appellant of the elements required to establish a well-
grounded claim.  However, the appellant's claim was 
adjudicated prior to the date of the revised guidelines, and 
he has thus not received such notification.  Finally, the RO 
is advised that the Court has found that a remand "confers 
on the veteran or other claimant, as a matter of law, the 
right to compliance with the remand orders."  Stegall v. 
West, 11 Vet. App. 268 (1998).  

On April 28, 1998, the VA Undersecretary for Health issued 
Guidelines for Disability Examinations in Gulf War Veterans, 
IL 10-98-010.  This provided a new protocol for examination 
of Gulf War veterans.  Under the new protocol, a physician 
will review the veteran's symptoms and determine if those 
symptoms are associated with a diagnosed illness or 
specifically state if the veteran has a symptom as the result 
of an undiagnosed illness.  The veteran should be afforded 
the benefits of this new examination protocol.  

Accordingly, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following:

1.  The RO should inform the appellant of 
the elements necessary to complete his 
application for service connection for his 
claimed disabilities, in accordance with 
procedures adopted in August 1999.

2.  The RO should contact the appellant in 
order to determine the name and location 
of the VA medical facility where he 
reportedly underwent a Persian Gulf 
Registry examination in 1994.  The 
appellant should also be requested to 
supply the RO a copy of this examination 
report if he has one in his possession.  
In the event the appellant does not have a 
copy of the examination, the RO should 
seek to obtain the examination report from 
the VA medical facility identified by the 
appellant.  

3.  The RO should schedule the veteran 
for an examination in accordance with 
Disability Examinations in Gulf War 
Veterans, IL 10-98-010, April 28, 1998.  

4.  The General Counsel, in representing 
VA before the Court, has noted that the 
regional office has duties.  Pursuant to 
38 C.F.R. § 3.655 (1998), when the 
claimant without good cause fails to 
report for examination, the claim will be 
denied.  However, the Secretary must show 
a lack of good cause for failing to 
report.  Further, VA has a duty to fully 
inform the veteran of the consequences of 
the failure to undergo the scheduled 
examination.  The regional office must 
comply with all notification requirements 
regarding the duty to report and the 
failure to report for examination.  This 
remand serves as notification of the 
regulation.  

5.  After the development requested above 
has been completed, the RO should review 
the appellant's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete or 
inadequate, appropriate corrective action 
should be taken.  See Stegall, supra. 

6.  The RO should then re-adjudicate the 
issues in appellate status, in light of 
Robinette, supra.  If the determination 
remains unfavorable, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
afforded the appropriate period in which 
to respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The purpose 
of this REMAND is to obtain additional information and to 
accord due process of law.  The Board does not intimate any 
opinion, either factual or legal, as to the ultimate 
disposition warranted in this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	CLIFFORD R. OLSON
	Acting Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


